Citation Nr: 0408599	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veteran Affairs benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The appellant's father does not have any recognized active 
military service with the United States (U. S.) Armed Forces. 

This appeal arises from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO determined that the appellant did not have any legal 
entitlement to VA benefits.  

As discussed below, the issue on appeal is being REMANDED to 
the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
The VCAA significantly expanded the VA's duty to notify and 
duty to assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  First, VA has a duty to provide notice of 
any information necessary to complete the claim, if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2) 
(2002).  Second, VA must notify the claimant of information 
and lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the current case, the appellant filed a formal claim for 
VA benefits in March 2002.  The Statement of the Case (SOC) 
issued in August 2002, almost two years after the VCAA became 
law, notified the appellant of the old provisions of the duty 
to assist at 38 U.S.C.A. § 5107(a), which required a claimant 
to submit a well-grounded claim prior to any duty by VA to 
assist in the development of that claim.  VA has yet to 
correct this procedural deficiency.  On remand, this 
notification deficiency must be corrected.

In order to ensure that the record is fully developed and 
comply with the appellant's due process rights, this case is 
REMANDED to the VBA AMC for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The VBA AMC should also request that she 
provide any evidence in her possession 
that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b).  A record of this 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should thereafter 
readjudicate the appellant's claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



